DETAILED ACTION
1.           The following is a Final Office Action on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 03/16/2021.
Applicant’s cancellation of claims 2, 11, 17, 19, 20, 21 are sufficient to overcome the rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani US-20180055495-A1 (previously cited) in view of Lyons WO-2008064026-A2 (previously cited).

Although Tehrani discloses that the method can be used on tissue other than the prostate (0081), Tehrani fails to explicitly disclose performing the method on a tissue mass in a lung.
However, in the same field of endeavor, Lyons teaches a method of treating a suspect tissue mass in a lung (Lyons Abstact and Fig. ), wherein the step of distrubting heat is performed by advancing a catheter along an airway in the lung (Lyons 0035 0060 Fig. 3 200) to a location proximal to a lung region surrounding the suspect tissue mass and delivering a condensable vapor from the catheter into the lung region surround the suspect tissue mass such that the suspect tissue mass is engulfed or encapsulated by the condensable vapor (Lyons 0035 0036 0060 Fig. 3 200). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tehrani to include a suspect tissue mass in the lung as taught by Lyons in order to improve quality of life in those suffering from suspect masses in the lung.

Regarding claim 4, Tehrani in view of Lyons teach all of the limitations of the method according to claim 1. In view of prior modification of Tehrani in view of Lyons, Tehrani further teaches the method of claim 3 wherein the electrosurgical instrument is an RF energy catheter (Tehrani 0073, 0015 and Fig. 13).  
With respect to claim 10 Tehrani discloses the method of claim 1, further comprising delivering a therapeutic agent (Tehrani 0075) to the diseased tissue.  
Although Tehrani discloses that the method can be used on tissue other than the prostate (0081), Tehrani fails to explicitly disclose performing the method on a tissue mass in a lung.
However, in the same field of endeavor, Lyons teaches a method of treating a suspect tissue mass in a lung through vapor ablation (Lyons 0011 0035 and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tehrani to include a suspect tissue mass in the lung as taught by Lyons in order to improve quality of life in those suffering from suspect masses in the lung.
With respect to claim 14 Tehrani in view of Lyons teach all of the limitation of claim 10, and Tehrani discloses a method of treating diseased lung tissue (Tehrani 0026)  in the lung of a patient: comprising: forming a condensable vapor comprising water (Tehrani 0074); delivering the condensable vapor to the suspect tissue mass; delivering a therapeutic agent (Tehrani 0075) to the diseased lung 
Although Tehrani discloses that the method can be used on tissue other than the prostate (0081), Tehrani fails to explicitly disclose performing the method on a tissue mass in a lung.
However, in the same field of endeavor, Lyons teaches a method of treating a suspect tissue mass in a lung through vapor ablation (Lyons 0011 0035 and Fig. 3). 
Although Tehrani discloses that the method uses vapor to ablate the tissue (Tehrani 0074), Tehrani fails to explicitly disclose the vapor to be only water vapor. 
However, in the same field of endeavor, Lyons teaches a method of treating tissue with vapor ablation using only sterile water (Lyons 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tehrani to include a suspect tissue mass in the lung as taught by Lyons and to employ water only vapor ablation as taught by Lyons in order to improve quality of life in those suffering from suspect masses in the lung.
With respect to claim 18 Tehrnai in view of Lyons teach all of the elements of claim 1, and Lyons further teaches a method of claim 1 wherein the condensable vapor is delivered sufficient to fill the lung region (Lyons 0057 Fig. 7B), and wherein the lung region is a segment or sub-segment of a lob of the lung (Lyons 0061 Fig. 3). 

Claim 5, 6, 7, 8, 9, 22, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over primary reference Tehrani US-20180055495-A1 in view of secondary reference Shadduck WO-2009009398-A1.
With respect to claim 5 Tehrani discloses a method of treating a suspect tissue mass (Tehrani 0026) in a lung, the suspect tissue mass comprising an exterior and an interior (Tehrani Fig. 5A), the 
Although Tehrani discloses that the method can be used on tissue other than the prostate (0081), Tehrani fails to explicitly disclose performing the method on a tissue mass in a lung.
However, in the same field of endeavor, Shadduck teaches a method of treating a suspect tissue mass in a lung through vapor ablation (Shadduck 0003 and Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tehrani to include a suspect tissue mass in the lung as taught by Shadduck in order to improve quality of life in those suffering from suspect masses in the lung.
Regarding claim 6, Tehrani in view of Shadduck teach all of the limitations of the method according to claim 5. In view of prior modification of Tehrani in view of Shadduck, Tehrani further teaches the method of claim 5 wherein the heating by first modality comprises delivering a condensable vapor (Tehrani 0074 and Fig. 13 139) to the suspect tissue mass.  
Regarding claim 7, Tehrani in view of Shadduck teach all of the limitations of the method according to claim 6. In view of prior modification of Tehrani in view of Shadduck, Tehrani further teaches the method of claim 6 wherein the heating by second modality comprises applying electrosurgical energy (Tehrani 0073 and Fig. 13 139) to the suspect tissue mass.  

Regarding claim 9, Tehrani in view of Shadduck teach all of the limitations of the method according to claim 8. In view of prior modification of Tehrani in view of Shadduck, Tehrani further teaches the method of claim 8 wherein the second modality is bronchoscopic radio frequency ablation (Tehrani 0073 and Fig. 13 139).
Regarding claim 22, Tehrani in view of Shadduck teach all of the limitations of the method according to claim 5. In view of prior modification of Tehrani in view of Shadduck, Tehrani further teaches the method of claim 5 further comprising monitoring a first ablation region (Tehrani 0206) growing inward (Tehrani 0074) and a second ablation region (Tehrani 0206) growing outward (Tehrani 0073) arising from the first modality and second modality of heating, and confirming an overlap zone between the first ablation region and second ablation region.  
Regarding claim 23, Tehrani in view of Shadduck teach all of the limitations of the method according to claim 22. In view of prior modification of Tehrani in view of Shadduck, Tehrani further teaches the method of claim 22 further comprising assessing an exterior of the suspect tissue mass for uniformity prior to the step of heating by the first modality, and assessing an interior of the suspect tissue mass for density prior to the step of heating by the second modality (Tehrani 0088 and Fig. 5A).
 
Claim 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over primary reference Tehrani US-20180055495-A1 in view of secondary reference Lyons WO-2008064026-A2 and further in view of reference Goldsmith US-20140163664-A1.
Regarding claim 12, Tehrani in view of Lyons teach all of the limitations of the method according to claim 10. In view of prior modification of Tehrani in view of Lyons, Goldsmith further teaches the method of claim 10 wherein the therapeutic agent is selected from the group consisting of an immunotherapy agent, sclerosing agent, and chemotherapy drug (Goldsmith 0066). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tehrani to include a suspect tissue mass in the lung as taught by Lyons and to employ water only vapor ablation as taught by Lyons and to deliver a chemotherapy drug as therapeutic agent as taught by Goldsmith in order to improve quality of life in those suffering from suspect masses in the lung.
Regarding claim 13, Tehrani in view of Lyons teach all of the limitations of the method according to claim 10. In view of prior modification of Tehrani in view of Lyons, Goldsmith further teaches the method of claim 10 wherein the therapeutic agent is an antibiotic or antiseptic agent (Goldsmith 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Tehrani to include a suspect tissue mass in the lung as taught by Lyons and to employ water only vapor ablation as taught by Lyons and to deliver an antibiotic as the therapeutic agent as taught by Goldsmith in order to improve quality of life in those suffering from suspect masses in the lung.
With respect to claim 15 and 16, Tehrani in view of Lyons teaches the method of claim 14, but fails to explicitly teach the method of claim 14 further comprising detecting the microspheres under imaging, and the method of claim 15 wherein the imaging comprises radiography or MRI.
However, in the same field of endeavor, Goldsmith teaches a method of claim 14 further comprising detecting the microspheres under imagine (Goldsmith 2467), and the method of claim 15 .

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that Tehrani in combination with secondary references Shadduck or Lyons fail to teach a vapor ablation that is capable of encompassing the entire surface of a tumor, the examiner respectfully disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed in the rejection above and noted in the previous office action, Tehrani in combination with Shadduck and Lyons clearly teach the structural elements of the claimed subject matter. The vapor ablation of Tehrani and Lyons functions to reduce the size of tissue by engulfing the entire surface of the tumor in order to shrink and ablate said tumor. If the vapor ablation could not encompass the entire surface of the tumor it would not be able to achieve this result. The vapor ablation of Tehrani and Lyons act in the same manner as the vapor ablation taught in the instant invention of Henne et al. Therefore the examiner respectfully disagrees with the applicant 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani N Hayman can be reached on (571)270-5528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794    

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794